Citation Nr: 1421974	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Whether a reduction in nonservice-connected pension benefits, effective August 1, 2009, was proper.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 administrative decision in which the RO reduced the amount of the Veteran's nonservice-connected pension benefits effective August 1, 2009.  Later that month, the Veteran filed a notice of disagreement (NOD).  The RO furnished a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

On his VA Form 9 received in September 2012, the Veteran requested a Board video-conference hearing.  In a letter dated February 2014, VA notified the Veteran that he was scheduled for a video-conference hearing before a member of the Board on May 6, 2014.  This notice was mailed to the Veteran's last known address of record and was not returned as undeliverable by the postal service.  The Veteran failed to report for this scheduled hearing without good cause and VA has received no communication, written or otherwise, from the Veteran.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a Board hearing is therefore  considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

In May 2014, the Vice Chairman of the Board advanced this appeal on the Board's docket upon her own motion, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

The record on appeal consists of a paper claims file as well as records stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).  Notably, Virtual VA includes certain relevant documents, such as letters from the Debt Management Center (DMC), which are not associated with the paper claims folder.  There is no relevant stored in VBMS.

As a final preliminary matter, the Board notes that the issues of whether a debt for overpayment of nonservice-connected pension benefits in the amount of $1,444 was properly created and entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $1,444.00 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not dispute that a reduction of his pension benefits by eliminating his Medicare B premium payment as a continuing medical expense was proper, and there is no controversy over the issue certified for appeal by the RO.


CONCLUSION OF LAW

The claim of whether a reduction in nonservice-connected pension benefits effective August 1, 2009 was proper is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d) (West 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case may be briefly summarized.  The Veteran filed an application for nonservice-connected pension benefits in July 2009.  In so doing, he reported his only income as Social Security Administration (SSA) benefits.  

In general, pension is payable to veterans of a period or period of wars because of nonservice-connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2013).

Even when basic entitlement to nonservice-connected pension is granted, payments of pension benefits are subject to income limitation requirements.  See 38 C.F.R. §§ 3.3(a)(3)(v), 3.23.  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3, 3.23.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.

In August 2009, the RO obtained information from SSA regarding the amount of monthly income received by the Veteran.  

In December 2009, the RO awarded the Veteran nonservice-connected pension benefits.  In so doing, the RO reduced the Veteran's countable annual income, and thus increased the amount of pension benefits received, by deducting his yearly Medicare deductible of $1,156.00 as a continuing medical expense.

In 2011, the RO received information that the Veteran's Medicare Part B premium was being paid on his behalf by the State of Texas.  This information resulted in an overpayment in pension benefits to the extent that the RO had reduced the Veteran's countable income by using a Medicare deductible as a continuing medical expense. 

By decision dated April 2012, the RO notified the Veteran that his nonservice-connected pension benefits had been reduced by removing the Medicare deductible expense effective August 1, 2009.

In his NOD filed in April 2012 and his VA Form 9 filed in September 2012, the Veteran agrees that the RO properly reduced his monthly nonservice-connected pension benefit.  In his NOD, the Veteran explicitly requested a waiver of overpayment of his pension benefits.  His VA Form 9 statement summarizes his argument as follows:

I agree that the pension payments were wrongly computed, however, the error is solely with the VA.  I entered my social security payments correctly and the VA has acknowledged I said I had no medical expenses.  A Veterans Service Representative erred by assuming I was paying my own Medicare Part B expenses without any evidence.  If the issue is questionable does it require further development?  I should not be penalized for an error the VA made.

Here, the Veteran's statements make it clear that the relief that he seeks is not a restoration of his pension benefits in the amount reduced by the RO - which is the question certified for appeal by the RO.  Rather, the Veteran seeks relief in the form of not being responsible for the overpayment in the amount of $1,444.00 either by establishing 1) that the debt was not properly created due to the sole result of VA administrative error (see 38 U.S.C.A. § 5112(b)(10) and 38 C.F.R. § 3.500(b)(2) (the effective date of reduction or discontinuance of benefits by reason of an erroneous award based solely on administrative error shall be the date of last payment)) or 2) that collection of the debt would be against equity and good conscience (see 38 C.F.R. §§ 1.911(c)(2), 1.965(a)).

In October 2012, the RO forwarded the Veteran's April 2012 NOD to the DMC notifying them of a "WAIVER REQUEST."  To date, the DMC has not adjudicated the claims disputing the validity of the debt or seeking a waiver of overpayment.  In the Introduction Section, these issues have been referred to the RO for appropriate action.  However, on the issue certified for appeal, the Veteran unquestionably does not dispute that the RO's reduction in monthly benefits by removing the Medicare B premium deduction was proper.  

As such, the Board finds that there is no "controversy" or "justiciable" issue with regard to the claim certified to the Board by the RO.  The appeal, therefore, must be dismissed.  See 38 U.S.C.A. § 7105(d) (West 2002).  See also Schoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal as to the issue of whether a reduction in nonservice-connected pension benefits, effective August 1, 2009, was proper is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


